department of the treasury internal_revenue_service washington d c date jul ae oor st dollar_figure-o0 contact person jd sumner telepnone number employer_identification_number legend dear sir or madam this is in response to your request for a ruling concerning your proposed reorganization the information presented discloses that a owns and operates a nonprofit acute care hospital that is exempt as an organization described in sec_501 of the internal_revenue_code prior to the recent bylaw amendment described in more detail betow it was governed by a self-perpetuating board_of directors in accordance with the amended bylaws its board_of directors now consists of fourteen members twelve of whom are elected by b as the sole member and two of whom the president of the medical staff and the president of the hospital auxiliary are ex officio b is a nonstock nonprofit corporation recognized as exempt from federal_income_tax as an organization described in sec_501 of the code itis classified under sec_509 as a supporting_organization described in sec_509 b's articles of incorporation state that it has been organized in order to support a and other sec_501 organizations related to a that are other than private_foundations as described in sec_509 or sec_509 in accordance with its articles of incorporation and bylaws b is governed by a self-perpetuating board_of directors of up to fifteen members b's bylaws require that at all times a majority of its board be members of a's board you stated that a wanted a corporate structure that preserves the acute care community hospital as a vital part but not the sole focus of a diversified system of health care therefore the board_of directors of a approved the reorganization that will result in a becoming a subsidiary of a parent_corporation and in other health care ventures being concentrated in the parent it is hoped that by reorganizing the resulting system will be able to promote the delivery of health care for a's service area more efficiently the specific purposes of the reorganization are continued leadership role in the community and continued capacity to provide patient care at a lower cost to facilitate compliance with governmental reporting requirements to segregate hospital assets from non-hospital assets in order to limit third party liability to separate regulated and non-regulated activities to separate the management of non-hospital activities and assets from the management of a to increase investment opportunities and enhance the development of new revenue sources to increase flexibility in undertaking capital projects to increase innovation and diversification and eliminate unnecessary duplication of resources and initiatives and to facilitate long-range planning to assure a's b was formed by a to function as the parent_corporation of the reorganized system a has amended its bylaws to make b its sole member in addition to the power to elect the board_of directors of a and any future entities within the system a's amended bylaws reserve to b the power to approve its annual capital and operating budgets the sale of substantial assets the incurrence of debt and substantial unbudgeted contractual commitments amendments to its bylaws and the appointment removal and compensation of officers and senior management as the parent entity b will formulate overall policy and planning for the constituents of the organization a will retain its existing assets and will continue its hospital operations subject_to the direction and approval of b's board_of directors if other tax exempt entities are added to the system it is anticipated that there may be a sharing of funds assets services and personnel among a and those other tax exempt members some of which will be paid for and some of which may be gratuitous a intends to transfer its ownership_interest in any entity in which it holds an interest to b you request the following rulings the proposed reorganization will not adversely affect the tax exempt status of aas an organization described in sec_501 of the code nor will it affect the status of a as an organization classified under sec_509 and sec_170 or give rise to unrelated_business_taxable_income to a under sections the proposed reorganization will not adversely affect the tax exempt status of b under sec_501 of the code nor will it affect b's classification under sec_509 of the code or give rise to unrelated_business_taxable_income to b under sections the sharing of personnel services facilities and expenses by a and b will not jeopardize the continued tax exempt or nonprivate foundation status of a or b under sec_501 and sec_509 of the code or give rise to unrelated_business_taxable_income under sections to a or b sec_501 c of the code describes as exempt from federal_income_tax as provided under sec_501 organizations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest thus an organization must establish that it is not organized or operated for the benefit of designated individuals sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 4a scott and fratcher the law of trusts sec_368 sec_372 4th ed revrul_69_545 1969_2_cb_117 provides that a nonprofit organization whose purpose and activity are providing hospital care is promoting health and may therefore qualify as organized and operated in furtherance of a charitable purpose under sec_501 of the code if it meets the community benefit requirements revrul_78_41 1978_1_cb_148 describes a_trust whose sole purpose was to accumulate and hold funds for use in satisfying malpractice claims against a hospital the trust was determined to be an integra part of the hospital because it was controlled dag by the hospital directly the organization was ruled to be exempt under sec_501 of the code sec_509 of the code defines the term private_foundation as a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii sec_170 of the code refers to an organization whose principal purpose or function is the provision of medical or hospital care sec_509 of the code excludes from the definition of private_foundation an organization which a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more organizations described in sec_509 or sec_509 b is organized supervised or controlled by or in connection with one or more organizations described in sec_509 or sec_509 and c is not controlled directly or indirectly by one or more disqualified persons defined in sec_4946 other than foundation managers and other than one or more organizations described in sec_509 or sec_509 sec_511 of the code imposes a tax on the unrelated_business_taxable_income as defined in sec_512 of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_512 of the code provides that if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization this organization in computing its unrelated_business_taxable_income must include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions directly connected with such gross_income et sec_513 a of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt purposes sec_514 of the code provides for the taxation under sec_512 of income from debt-financed_property sec_514 however provides that the definition of debt-financed_property does not include any property substantially_all the use of which is substantially related to the exercise or performance by such organization of its charitable purposes constituting the basis for its exemption under sec_501 sec_1_513-1 of the regulations states that a trade_or_business is related to exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of an exempt_purpose and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes after the reorganization a will continue to provide health care to the community by operating a licensed general hospital the same charitable activity that originally qualified it for exemption under sec_501 of the code awill be engaged directly in the promotion of health of the community as described in revrul_69_545 supra therefore a will continue to be exempt as an organization described in sec_501 in addition the corporate_reorganization will not change a's status as an organization providing medical or hospital care within the meaning of sec_470 of the code as such it operated exclusively for charitable purposes within the meaning of sec_501 c of the code and sec_4 c -1 d of the regulations is and will continue to be organized and no assets are being transferred from a to b except for a's interest in c and cash a will receive no consideration from b for that may be transferred from time to time these transfers therefore these transactions will not give rise to unrelated taxable business income to a within the meaning of sec_512 of the code 7d after the reorganization b will conduct policy making and planning activities and the other supporting functions that a would otherwise have to provide no part of its earnings inure to the benefit of any private person and it serves exclusively charitable interests similar to the organization discussed in revrul_78_41 supra therefore b will continue to qualify for exemption as an organization described in sec_501 of the code b will also continue to qualify as a nonprivate foundation under sec_509 of the code it satisfies the organizational_test because its articles of incorporation limit its purposes to those set out in sec_509 for the benefit and support of a an organization described in sec_509 it satisfies the operational_test because it engages solely in activities that support or benefit a the organizational documents of b require that a majority of its directors be members of a's board this satisfies the requirements of common supervision or control by the persons supervising or controlling both the supporting_organization and the supported_organization since the contro or management of the supporting_organization b is vested in the same persons that control or manage the publicly_supported_organization a this common_control assures that b will remain responsive to a's needs and requirements b is therefore supervised or controlled in connection with a within the meaning of sec_1 a - f and sec_1_509_a_-4 of the regulations the transfers to b including b's becoming the sole member of a are being made as part of the reorganization to consolidate all the system's holdings directly or indirectly in the system parent contributions to an exempt_organization do not produce taxable_income to the recipient further the assets being transferred are excluded from the unrelated_business_income_tax under sec_512 of the code since the intention of the reorganization is to make the system's overall operations more efficient the transfer is substantially related to a's and b's charitable purpose of providing health care to the community the transaction will therefore not give rise to unrelated taxable business income to b within the meaning of sec_512 any sharing of resources between b and a will constitute activities between related exempt_organizations in furtherance of their exempt purposes such activities therefore will not jeopardize the exempt status of either a or b any trade_or_business which contributes importantly to the accomplishment of an organization's exempt purposes is excluded from the definition of unrelated_trade_or_business under sec_512 of the code since any sharing of resources among the sec_501 organizations in the system will be substantially related to the exempt purposes of a and b in providing health care for the benefit of the community any payments in connection with the sharing of such resources will not give rise to unrelated in addition income received from business taxable_income to any exempt entity property the use of which is substantially related to the furtherance of an exempt_purpose constituting the basis for the organization's exemption is not included in unrelated_debt-financed_income under sec_514 accordingly we rule as follows the proposed reorganization will not adversely affect the status of a as an organization described in sec_501 of the code and will not adversely affect a's classification under sec_509 as other than a private_foundation under sec_509 and sec_170 or give rise to unrelated_business_taxable_income to a under sections the proposed reorganization will not adversely affect the status of b as an organization described in sec_501 of the code and will not adversely affect b's classification under sec_509 as other than a private_foundation under sec_509 or give rise to unrelated_business_taxable_income to b under sections the sharing of personnel services facilities and expenses by a and b will not jeopardize the continued tax exempt or nonprivate foundation status of a or b or give rise to unrelated_business_taxable_income under sections of the code to a or to b this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent we are informing your key district_director of this ruling because this letter could help resolve future questions about your income_tax responsibility please keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter we have sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely marvin ys ieflander marvin friedlander chief exempt_organizations technical branch
